Judgment was entered in the Supreme Court,
Per Curiam.
The trust here under the will of John Phillips was of the entire estate, after the sales of real and personal estate ordered by the testator to be made by his executors. It was an active trust, because the trust fund was to be invested by the executors in a good and safe manner* and to be held by them in trust for the beneficiaries, for their respective lives, so that the same should not be liable for their debts or engagements; the income was to be paid to the daughters personally during coverture ; and when any one of the beneficiaries should die, the share of that one was to vest in his child or children in equal shares. These characteristics of the trust evidence an active trust; for the purposes of the testator could not be fulfilled without the possession and control of the executors over the invested fund. Earp’s. Appeal, 25 P. F. Smith 119, and Ashhurst’s Appeal, 27 Id. 464, may be referred to generally in support of this trust.
Decree affirmed with costs, and appeal dismissed.